Exhibit 10.2

FIRST AMENDED AND RESTATED PROMISSORY NOTE
$812,969.67
 
 
 
Nashville, Tennessee
 
 
 
 
January 30, 2014

FOR VALUE RECEIVED, Emory Enterprises, LLC ("Borrower"), a Delaware limited
liability company, promises to pay to the order of Sitel Operating Corporation,
a Delaware corporation ("Lender"), at its offices located at 3102 West End
Avenue, Suite 1000, Nashville, TN 37203 or such other place as Lender may
designate, on the Maturity Date (as defined below), the principal sum of EIGHT
HUNDRED TWELVE THOUSAND NINE HUNDRED SIXTY NINE AND 67/100 CENTS ($812.969.67) ,
together with interest (compounded annually) on the outstanding principal
balance thereof at a rate per annum (based on a year of 360 days for the actual
number of days in each interest period) from the date hereof until this First
Amended and Restated Promissory Note (“Amended and Restated Note”) is paid in
full equal to the “prime rate” as reported in The Wall Street Journal Money
Rates column (the “Prime Rate”) on the date hereof, which Prime Rate shall be
adjusted once annually on the anniversary date hereto to equal the Prime Rate as
reported on such anniversary date or the next closest business day thereto. This
Amended and Restated Note amends and restates that certain Promissory Note dated
February 13, 2013, by the Borrower in favor of Sitel Operating Corporation.
This Amended and Restated Note will also be payable in full or in part at
Borrower’s option at any time prior to the Maturity Date (as defined below). All
payments received will be applied in the following order: (1) to charges, fees
and expenses (including reasonable attorneys' fees); (2) to accrued interest and
(3) to principal.
The occurrence of any of the following events will be deemed to be an "Event of
Default" under this Amended and Restated Note: (i) the nonpayment of any sums
when due under this Amended and Restated Note; (ii) the occurrence of any
default under and the lapse of any notice or cure period provided with respect
to such default under any debt, liability or obligation to Lender or its
affiliates of Borrower or David Garner (“Guarantor”); and (iii) the filing by or
against Guarantor of any proceeding in bankruptcy, reorganization, debt
adjustment or receivership, or any assignment by Guarantor for the benefit of
creditors.
The “Maturity Date” shall mean the earlier of (1) December 15, 2017 or (2) the
effective date of any Liquidity Event as that term is defined in Guarantor’s
Restricted Stock Grant Plan and Agreement dated February 28, 2011.
Immediately upon the filing of a proceeding in bankruptcy, reorganization, debt
adjustment or receivership, or any assignment by Guarantor for the benefit of
creditors, or, at the option of Lender upon the occurrence of any other Event of
Default hereunder, each without demand or notice of any kind (which are hereby
expressly waived): (i) the outstanding principal balance and all accrued
interest hereunder will be accelerated and become immediately due and payable,
(ii) this Amended and Restated Note, together with all arrearages of interest
will from the date of the occurrence of the Event of Default bear interest at a
rate per annum (based on a year of 360 days and actual days elapsed) which will
be four percentage points (4%) above the then current interest



--------------------------------------------------------------------------------



rate in effect under this Amended and Restated Note, but not more than the
highest rate permitted by applicable law, (iii) Borrower will pay to Lender all
reasonable attorneys' fees, court costs and expenses incurred by Lender in
connection with Lender's efforts to collect the indebtedness evidenced hereby,
and (iv) Lender may exercise from time to time any of the rights and remedies
available to Lender under applicable law. Borrower, Guarantor, all other makers,
co-signers and endorsers waive presentment, demand, protest, and notice of
demand, protest, non-payment, and dishonor. Borrower and Guarantor also waive
all defenses based on suretyship or impairment of collateral.
If, from any circumstances whatsoever, the fulfillment of any provision of this
Amended and Restated Note involves transcending the limit of validity prescribed
by any applicable usury statute or any other applicable law, with regard to
obligations of like character and amount, then the obligation to be fulfilled
will be reduced to the limit of such validity as provided in such statute or law
so that in no event will any exaction of interest be possible under this Amended
and Restated Note in excess of the limit of such validity. In no event will
Borrower be bound to pay interest of more than the legal limit for the use,
forbearance or detention of money and the right to demand any such excess is
hereby expressly waived by Lender.
No delay or omission of Lender to exercise any right or power arising from any
default will impair any such right or power or be considered to be a waiver of
any such default or an acquiescence therein, nor will the action or non-action
of Lender, in case of default on the part of Borrower, impair any right or power
resulting therefrom. Borrower also waives all defenses based on suretyship or
impairment of collateral. If any provision of this Amended and Restated Note is
found to be invalid by a court, all the other provisions of this Amended and
Restated Note will remain in full force and effect.
This Amended and Restated Note has been delivered and accepted at and will be
deemed to have been made at Nashville, Tennessee and will be interpreted and the
rights and liabilities of the parties hereto determined in accordance with the
laws of the State of Tennessee, without regard to its conflict of laws
principles.
EMORY ENTERPRISES, LLC


By    /s/ David Garner    
Print Name: David Garner    
Title: Member/Manager    


Guaranty


Guarantor hereby guarantees (the “Guaranty”) the payment and performance of this
Amended and Restated Note in full.




/s/David Garner
David Garner



- 2 -